Citation Nr: 0305367	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic cervical strain.


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty for training from March 
1975 to July 1975.  He also served on active duty from 
November 1990 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision issued by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that new and 
material evidence had not been submitted.  The veteran 
perfected his appeal of this issue and in July 2000 the Board 
issued a decision.

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court) and, in January 2001, 
the Secretary of Veterans Affairs submitted an Unopposed 
Motion for Remand and to Stay Proceedings (motion).  The 
Court granted this motion in February 2001 and the July 2000 
Board decision was therefore vacated.  In August 2001 the 
Board remanded this matter for further development.  The 
additional development is now complete and this matter is 
once again before the Board for appellate review. 

In November 2002, the RO sent a letter to the veteran that 
notified him that the attorney he appointed to represent him 
before VA, James W. Stanley, Jr., had his authority to 
represent VA claimants revoked.  The veteran was notified 
that VA could no longer recognize Mr. Stanley as his 
representative and afforded him the opportunity to choose new 
representation.  The record reflects that the veteran has not 
responded to the November 2002 letter, and, therefore, the 
Board will assume that the veteran wants to represent himself 
and will review his appeal.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran did not file a substantive appeal within 60 
days of the October 1996 Statement of the Case or within the 
remainder of the one-year period from the April 1996 notice 
of the April 1996 rating decision.

3.  Evidence submitted since 1996 is redundant and does not 
bear directly and substantially upon the specific matter 
under consideration.


CONCLUSIONS OF LAW

1.  The RO's 1996 determination that chronic cervical strain 
had not been incurred in or aggravated by active duty became 
final.  38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (Effective from July 1, 1995, to June 30, 
1996).

2.  Evidence received subsequent to the RO's 1996 
determination does not serve to reopen the veteran's claim of 
entitlement to service connection for chronic cervical 
strain.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was reminded via letter in May 
1998 that service connection for chronic cervical strain had 
previously been denied and that new and material evidence was 
necessary to reopen his claim and that the evidence needed to 
bear directly and substantially on the issue.  He was 
informed of the laws and regulations pertinent to new and 
material evidence, finality of decisions, and the principles 
of service connection in the January 1999 Statement of the 
Case (SOC).  He was notified of VA's heightened duty to 
assist with the development of his claim by letter in 
November 2001.  The November 2001 letter specifically 
informed him, as service connection for chronic cervical 
strain was previously denied as the evidence did not show 
that his current cervical condition was etiologically related 
to an in-service injury or disease, that medical evidence 
showing such a connection was needed.  The November 2001 
letter notified him that VA would try to help him by getting 
such things as medical records, employment records, or 
records from other government agencies but that he had to 
give sufficient information about the records so that a 
request could be made.  He was also informed that it was his 
responsibility to make sure that the records were received.  
The Board finds that VA's duty to notify him of the evidence 
necessary to substantiate his claim has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  In the instant case, the veteran's service medical 
records, sufficiently identified private medical records, and 
VA medical records have been obtained and associated with his 
claims folder.  The Board notes that the veteran has not been 
afforded a VA examination vis-à-vis his current claim.  In 
accordance with VA's duty to assist, a VA examination is not 
required in relation to a claim to reopen based on new and 
material evidence.  See 38 C.F.R. § 3.159(c) (2002).   
Additionally, the evidence of record reflects that 
potentially pertinent worker's compensation records may be in 
existence but the veteran has not supplied VA with 
authorization to obtain these records, even though 
specifically request to do so in August 1999.  The Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(d) (2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).



II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection for chronic cervical strain was initially 
denied by the RO in an April 1996 rating decision.  The 
veteran was notified that his June 1991 in-service automobile 
accident had resulted in an acute injury and that the medical 
evidence of record did not show neck complaints until August 
1995 when the veteran had been seen for neck complaints, 
reportedly related to cervical strain occurring at work the 
preceding month.  He was also informed that the evidence did 
not provide a link between his neck complaints and the acute 
injury suffered in service.  The veteran was notified that 
chronic cervical strain was not incurred in or aggravated by 
active duty and he filed a timely notice of disagreement in 
September 1996.  The RO issued a SOC in October 1996 but the 
veteran did not file a substantive appeal within the 
remainder of the one-year period from the mailing of the 
April 1996 rating decision.  As such, the RO's 1996 
determination that chronic cervical strain had not been 
incurred in or aggravated by active duty became final.  
38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (Effective from July 1, 1995, to June 30, 1996).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the RO's 1996 determination is the most recent 
decision that became final, the Board will consider the claim 
based on whether new and material evidence has been submitted 
since that final decision.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2001); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  At this point, it is not 
the function of the Board to begin to weigh all the evidence 
to ascertain whether it preponderates for or against 
entitlement to service connection or whether it is in 
relative equipoise on that question.  Id.  Rather, the Board 
must simply determine whether any of the evidence obtained 
since the final prior denial meets the definition of that 
which is new and material.  If any evidence is new and 
material, the claim is reopened, and the underlying claim for 
service connection may be addressed with consideration given 
to all the evidence of record.  

The Board notes that the law was recently amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2002).  Due to the effective date of 
the amended regulation, the new standard is not applicable to 
the veteran's claim in this instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the 1996 determination 
included the veteran's service medical records.  A June 1994 
VA general medical examination reflected that his neck was 
within normal limits.  VA medical records from 1995 reflected 
that the veteran complained of neck pain and was assessed 
with cervical spine sprain.  A February 1996 VA joints 
examination reflects that cervical spine X-rays were normal 
and that his cervical spine pain was not diagnosed by 
clinical or radiographical examinations.

The current claim for benefits was initiated in April 1998.  
Copies of evidence already of record have been submitted.  
Evidence which has been received since the time of the 1996 
determination that had previously been considered includes 
copies of his 1995 VA treatment records and the February 1996 
VA joints examination report.  As these are exact copies of 
evidence that was already of record, the Board concludes that 
these records are not new and do not service to reopen the 
veteran's service connection claim.  See 38 C.F.R. § 3.156(a) 
(2001); Struck v. Brown, 9 Vet. App. 145, 151 (1996).

Evidence submitted that had not previously been considered 
includes VA medical records from March 1996 to February 2002.  
These records show that the veteran has been diagnosed and 
assessed with cervical strain, degenerative disc disease of 
the cervical spine, and left C7 radiculopathy.

In essence, the evidence submitted for the current claim 
reflects that the veteran has a current cervical spine 
disability.  The evidence at the time of the 1996 
determination also reflected that the veteran had a cervical 
spine condition.  Accordingly, the submitted evidence is 
redundant and merely repetitive of evidence already of 
record.  Therefore, the Board finds that the evidence 
submitted since the RO's 1996 determination is not new.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  Additionally, the evidence of record does 
not purport to establish that the veteran's cervical spine 
condition is linked to an in-service injury or disease.  As 
such, the Board finds that the evidence submitted since the 
RO's 1996 determination is also not material as it does not 
bear directly or substantially upon the specific matter under 
consideration.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see, e.g. Morton v. 
Principi 3 Vet. App. 508 (1992) (medical records describing 
the veteran's current condition were not material to the 
issue of service connection and were not sufficient to reopen 
a claim for service connection based on new and material 
evidence).

In brief, the Board finds that the evidence received 
subsequent to the RO's 1996 determination is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for chronic cervical strain.  38 C.F.R. § 
3.156 (2001).  Accordingly, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107 (West 2002).  The Board has considered the 
doctrine of reasonable doubt in the veteran's favor, but, as 
the preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for chronic 
cervical strain.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

